                                           Case 4:21-cv-01225-PJH Document 2 Filed 02/24/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5                                UNITED STATES DISTRICT COURT

                                   6                               NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     STEVEN WAYNE BONILLA,                          Case Nos. 21-cv-01090-PJH
                                                      Plaintiff,                                  21-cv-01163-PJH
                                   9
                                                                                                  21-cv-01188-PJH
                                                v.
                                  10                                                              21-cv-01189-PJH
                                  11     JUDGE BETH L. FREEMAN, et. al.,                          21-cv-01190-PJH
                                                      Defendants.                                 21-cv-01223-PJH
                                  12
Northern District of California




                                                                                                  21-cv-01224-PJH
 United States District Court




                                  13                                                              21-cv-01225-PJH
                                  14                                                              21-cv-01242-PJH
                                                                                                  21-cv-01243-PJH
                                  15
                                                                                                  21-cv-01244-PJH
                                  16                                                              21-cv-01245-PJH
                                  17                                                              21-cv-01246-PJH
                                                                                                  21-cv-01247-PJH
                                  18
                                                                                                  21-cv-01248-PJH
                                  19                                                              21-cv-01249-PJH
                                  20                                                              21-cv-01250-PJH

                                  21
                                                                                        ORDER DISMISSING MULTIPLE
                                  22                                                    CASES WITH PREJUDICE
                                  23

                                  24         Plaintiff, a state prisoner, has filed multiple pro se civil rights complaints under 42
                                  25   U.S.C. § 1983. Plaintiff is a condemned prisoner who also has a pending federal habeas
                                  26   petition in this court with appointed counsel. See Bonilla v. Ayers, Case No. 08-0471
                                  27   YGR. Plaintiff is also represented by counsel in state court habeas proceedings. See In
                                  28   re Bonilla, Case No. 20-2986 PJH, Docket No. 1 at 7.
                                           Case 4:21-cv-01225-PJH Document 2 Filed 02/24/21 Page 2 of 3




                                   1             In these civil rights cases plaintiff names as defendants’ various federal judges,

                                   2   state judges, court staff and state and federal agencies. Plaintiff presents very similar

                                   3   claims in these cases. He seeks relief regarding his underlying conviction or how his

                                   4   various pro se habeas petitions and other cases were handled by the state and federal

                                   5   courts.

                                   6             To the extent that plaintiff seeks to proceed in forma pauperis (IFP) in these cases,

                                   7   he has been disqualified from proceeding IFP under 28 U.S.C. § 1915(g) unless he is

                                   8   “under imminent danger of serious physical injury” at the time he filed his complaint. 28

                                   9   U.S.C. 1915(g); In re Steven Bonilla, Case No. 11-3180 CW; Bonilla v. Dawson, Case

                                  10   No. 13-0951 CW.

                                  11             The allegations in these complaints do not show that plaintiff was in imminent

                                  12   danger at the time of filing. Therefore, he may not proceed IFP. Moreover, even if an
Northern District of California
 United States District Court




                                  13   IFP application were granted, his lawsuits would be barred under Heck v. Humphrey, 512

                                  14   U.S. 477, 486-87 (1994), Younger v. Harris, 401 U.S. 37, 43-54 (1971), Demos v. U.S.

                                  15   District Court, 925 F.2d 1160, 1161-62 (9th Cir. 1991) or Mullis v. U.S. Bankruptcy Court,

                                  16   828 F.2d 1385, 1393 (9th Cir. 1987). Accordingly, the cases are dismissed with

                                  17   prejudice.

                                  18             Furthermore, these are not cases in which the undersigned judge’s impartiality

                                  19   might be reasonably questioned due to the repetitive and frivolous nature of the filings.

                                  20   See United States v. Holland, 519 F.3d 909, 912 (9th Cir. 2008) (absent legitimate

                                  21   reasons to recuse himself or herself, a judge has a duty to sit in judgment in all cases

                                  22   assigned to that judge).1

                                  23             The clerk shall terminate all pending motions and close these cases. The clerk

                                  24   shall return, without filing, any further documents plaintiff submits in these closed cases.

                                  25

                                  26
                                       1
                                  27     Plaintiff names the undersigned as defendant in one of these cases. Case No. 21-cv-
                                       01163-PJH. The brief complaint raises no specific allegations against the undersigned
                                  28   and is frivolous. Plaintiff does not seek recusal, nor is recusal warranted in light of the
                                       frivolous nature of the case.
                                                                                     2
                                          Case 4:21-cv-01225-PJH Document 2 Filed 02/24/21 Page 3 of 3




                                   1         IT IS SO ORDERED.

                                   2   Dated: February 24, 2021

                                   3

                                   4                                                  /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                   5                                                 United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                            3
